Order of thq Supreme Court, Nassau County, entered March 4, 1974, affirmed, with one bill of $20 costs and disbursements to respondents jointly, without prejudice to any proper proceeding • that may hereafter be brought on behalf of the infant Shawna; Goldsmith against her grandfather Jesse Ross foi; support (Lawrence v. Fox 20 N. Y. 268), provided support moneys from either appellant or respondent Janet S. Goldsmith become unavailable in the future. Hopkins; Acting P. J., Shapiro, Cohalan, Christ and Benjamin, JJ,, concur.